Opinion filed April 18, 2019




                                        In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-19-00130-CR
                                   __________

                    IN RE BILLY CHARLES WILKINS


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
       Relator, Billy Charles Wilkins, has filed in this court a pro se petition for writ
of mandamus. He requests that we compel the Honorable James Eidson, sitting by
assignment to the 35th District Court of Taylor County, to rescind Relator’s 1996
judgment of conviction for the felony offense of burglary of a habitation. Relator
asserts that Judge Eidson erred by denying Relator’s motion to rescind the 1996
judgment because it was void. We dismiss Relator’s petition for want of jurisdiction.
       We can find no authority that would enable this court to grant the relief
requested by Relator. See TEX. CONST. art. V, §§ 5, 6 (providing that Court of
Criminal Appeals has the power to issue writs of habeas corpus and that intermediate
courts of appeals only have original jurisdiction as prescribed by law); TEX. GOV’T
CODE ANN. § 22.221 (West Supp. 2018) (limited writ powers granted to the courts
of appeals). An intermediate appellate court has no jurisdiction to release a person
from confinement when that person has been finally convicted of a felony; the Court
of Criminal Appeals has exclusive jurisdiction in such matters. Hoang v. State, 872
S.W.2d 694, 697 (Tex. Crim. App. 1993); see TEX. CODE CRIM. PROC. ANN.
art. 11.07 (West 2015).             Furthermore, an intermediate appellate court has no
jurisdiction to review the denial of a petition for relief that is “in the nature of an
attack on the final felony conviction” and is essentially an application for an 11.07
writ of habeas corpus. Ex parte Lucas, No. 10-09-00374-CR, 2009 WL 5156221, at
*1 (Tex. App.—Waco Dec. 30, 2009, no pet.) (mem. op., not designated for
publication); see CRIM. PROC. art. 11.07.
        Accordingly, Relator’s petition for writ of mandamus is dismissed for want of
jurisdiction.


                                                                            PER CURIAM


April 18, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2